
	

114 S2983 IS: Caring Recovery for Infants and Babies Act
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2983
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2016
			Mr. Brown (for himself, Mrs. Capito, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to provide States with the option of providing
			 medical assistance at a residential pediatric recovery center to infants
			 under 1 year of age with neonatal abstinence syndrome and their families. 
	
	
		1.Short title
 This Act may be cited as the Caring Recovery for Infants and Babies Act or the CRIB Act.
		2.Medicaid State plan option to enter into provider agreements with residential pediatric recovery
			 centers
 (a)State plan amendmentSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— (1)in paragraph (80), by striking and after the semicolon;
 (2)in paragraph (81), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (81), the following new paragraph:
					
 (82)provide, at the option of the State, for making medical assistance available on an inpatient or outpatient basis at a residential pediatric recovery center (as defined in subsection (ll)) for infants who are under 1 year of age with neonatal abstinence syndrome and their families..
 (b)Residential pediatric recovery center definedSection 1902 of such Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:
				
 (ll)Residential pediatric recovery center definedFor purposes of section 1902(a)(82), the term residential pediatric recovery center means a center or facility that furnishes items and services for which medical assistance is available under the State plan to infants who are under 1 year of age with the diagnosis of neonatal abstinence syndrome without any other significant medical risk factors and to the families of such infants..
 (c)Effective dateThe amendments made by this section take effect on October 1, 2016, and shall apply to medical assistance furnished on or after that date without regard to whether or not final regulations to carry out such amendments have been promulgated by such date.
			
